Exhibit 10.29


FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


HAWAII DIVISION OF FINANCIAL INSTITUTIONS


HONOLULU, HAWAII
 


_________________________________________________
 
                                                                                                                 
)
 
                                                                                                                 
)
 
In the Matter
of                                                                                     
)
STIPULATION TO THE
                                                                                                               
  )
ISSUANCE OF A
CENTRAL PACIFIC
BANK                                                                 )
CONSENT ORDER
HONOLULU,
HAWAII                                                                         )
 
                                                                                                               
  )
FDIC-09-715b
(INSURED STATE NONMEMBER BANK)                                      )
 
                                                                                                               
  )
 
_________________________________________________)
 

 
Subject to the acceptance of this Stipulation to the Issuance of a Consent Order
(“Stipulation”) by the Federal Deposit Insurance Corporation (“FDIC”) and the
Hawaii Division of Financial Institutions (“HDFI”), it is hereby stipulated and
agreed by and between a representative of the Legal Division of FDIC, a
representative of the HDFI, and Central Pacific Bank, Honolulu, Hawaii (“Bank”),
as follows:
1.           The Bank has been advised of its right to receive a Notice of
Charges and of Hearing (“Notice”) detailing the unsafe or unsound banking
practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a public hearing on the alleged
charges under section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12
U.S.C. § 1818(b)(1), and Hawaii Revised Statutes (“HRS”) § 412:2-303, and has
waived those rights.
2.           The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices and any violations of law and/or regulations, hereby consents and
agrees to the issuance of a Consent Order (“Order”) by the FDIC and the
HDFI.  The Bank further stipulates and agrees that such Order will be deemed to
be an order which has become final under the Act and HRS § 412:2-305, and that
said Order shall become effective upon its issuance by the FDIC and the HDFI,
and fully enforceable by the FDIC and the HDFI pursuance to the provisions of
the Act and HRS §§ 412:2-300, 412:2-301, and 412:2-305.
3.           In the event the FDIC and the HDFI accept the Stipulation and issue
the Order, it is agreed that no action to enforce said Order in the United
States District Court will be taken by the FDIC, and no action to enforce said
Order in Circuit Courts of the State of Hawaii will be taken by the HDFI, unless
the Bank or any institution-affiliated party, as such term is defined in section
3(u) of the Act, 12 U.S.C. § 1813(u), has violated or is about to violate any
provision of the Order.
4.           The Bank hereby waives:
(a)           The receipt of a Notice;
(b)           All defenses in this proceeding;
(c)           A public hearing for the purpose of taking evidence on such
alleged charges;
(d)           The filing of Proposed Findings of Fact and Conclusions of Law;
(e)           A recommended decision of an Administrative Law Judge; and
(f)           Exceptions and briefs with respect to such recommended decision.


Dated:           12/4/09
 
 
FEDERAL DEPOSIT INSURANCE
CORPORATION, LEGAL DIVISION
BY:
CENTRAL PACIFIC BANK
HONOLULU, HAWAII
BY:
 
/s/ Lori M. Honjiyo
 
/s/ Richard J. Blangiardi
Lori M. Honjiyo
Richard J. Blangiardi
Counsel
   
/s/ B. Jeannie Hedberg
HAWAII DIVISION OF FINANCIAL
B. Jeannie Hedberg
INSTITUTIONS
 
BY:
/s/ Duane K. Kurisu
 
Duane K. Kurisu
/s/ James C. Paige
 
James C. Paige
/s/ Mike K. Sayama
Deputy Attorney General
Mike K. Sayama
     
/s/ Dennis I. Hirota
 
Dennis I. Hirota
     
/s/ Colbert M. Matsumoto
 
Colbert M. Matsumoto
     
/s/ Maurice H. Yamasato
 
Maurice H. Yamasato
     
/s/ Jeffrey S. Cavanaugh
 
Jeffrey S. Cavanaugh
     
/s/ Christine H.H. Camp
 
Christine H.H. Camp
     
/s/ Ronald K. Migita
 
Ronald K. Migita
     
/s/ Dwight L. Yoshimura
 
Dwight L. Yoshimura
     
/s/ Earl E. Fry
 
Earl E. Fry
     
/s/ Paul J. Kosaka
 
Paul J. Kosaka
     
/s/ Crystal K. Rose
 
Crystal K. Rose
     
Comprising the Board of Directors of
Central Pacific Bank, Honolulu, Hawaii


